Order and judgment (one paper), Supreme Court, New York County (Walter Schackman, J.), entered March 17, 1995, which denied petitioner’s application brought pursuant to CPLR article 78 seeking to annul respondent Board of Trustees’ determination denying petitioner accident disability retirement benefits and dismissed the petition, unanimously affirmed, without costs.
There was sufficient evidence to support the determination of the Board of Trustees that petitioner was not physically disabled from performing his duties, since repeated examinations indicated that his cervical range of motion was within normal limits and that there was no evidence of shoulder or arm atrophy. As for the psychological aspect of petitioner’s retirement application, respondents were entitled to find that there was insufficient evidence to establish the existence of post traumatic stress syndrome (see, Matter of Whitton v Spinnato, 143 AD2d 274, 275). Moreover, as the IAS Court noted, the Medical Board was entitled to consider the period between the first automobile accident and the onset of the alleged disability, during which petitioner apparently performed his duties effectively, in making its recommendation that no causal connection exists between the incidents and the claimed disability (see, Matter of Bevers v New York City Employees’ Retirement Sys., 179 AD2d 489, lv denied 79 NY2d 758). Concur — Milonas, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.